


EXHIBIT 10.1
 


 


 
- DATED 27 October 2010 -
 
______________________________________________________
 
INVESTMENT AGREEMENT
 
FOR
 
THE SUBSCRIPTION TO AND SALE OF SHARES
 
OF
 
MAYO-BEN INVESTMENTS AND DEVELOPMENT LTD.
 
______________________________________________________
 
 
by and between
 
Mayotex Ltd.
 
and
 
Mayo-Ben Investments and Development Ltd.
 


 


 

 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is made on the __day of October 2010,
 
Between
 
(1)
Mayotex Ltd., a company incorporated and existing under the laws of the State of
Israel, company no. 511461360, whose registered office is at 8 Brisel Street,
Sderot, Israel (the Investor); and

 
(2)
Mayo-Ben Investments and Development Ltd., (the Company), a company incorporated
and existing under the laws of the State of Israel, company no. 511653040, whose
registered office is 36 Shderot Hazionut, Ashkleon, Israel

 
(hereinafter each of the Company and the Investor a Party and collectively the
Parties).
 
Whereas
 
(A)  
The Company is the owner, or has the right to be registered as the owner, of or
has interest in certain real estate properties as set out in Schedule 3 (the
Assets).

 
(B)  
The Investor is a wholly owned subsidiary (indirectly) of Defense Industries
International, Inc. (DFNS) whose shares are quoted and traded on the OTC
Bulletin Board under the symbol DFNS.

 
(C)  
The Assets are all leased to members of the DFNS Group as set out as in Schedule
3 of this Agreement.

 
(D)  
Within the framework of a recent amendment to the Disengagement Law, members of
the DFNS Group are eligible to apply for additional compensation under such law.

 
(E)  
The grant and amount of such additional compensation is subject to the eligible
party meeting certain requirements and qualifications, which include, inter
alia, investing in factories and properties to which they moved their activities
and businesses within the framework of the execution of the Disengagement Law,
such as the Assets, by way of improving and renovating them.

 
(F)  
The members of the DFNS Group wish to use such additional compensation to, inter
alia, improve and renovate the Assets.

 
(G)  
The Company has the know-how and abilities to execute such improvements and
renovations to the Assets and will obtain the required funds to effect the
improvements and renovations by way of the Investor granting a loan to the
Company.   

 
(H)  
Immediately prior to the First Closing Date (as defined below), the Company's
authorized share capital is NIS 17,000 divided into 170,000 ordinary shares,
each having a nominal value of NIS 0.1 (each an Ordinary Share), of which 1,300
Ordinary Shares are issued and outstanding. The holdings in the Company per the
date of this Agreement and immediately prior to the First Closing Date, on a
fully diluted basis, are as set out in the capitalization table attached hereto
as Schedule 2, which also provides full details of the persons and entities
being shareholders of the Company on the date of this Agreement (the Current
Shareholders).

 
(I)  
The Board of Directors of the Company (the Board) has determined that it is in
the best interest of the Company to raise capital by means of the issuance of
new Ordinary Shares and to borrow additional funds subject to and upon the terms
of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 
 
(J)  
The Investor desires to: (i) invest in the Company an amount of up to
US$1,500,000 (the Investment Amount) and to subscribe for and purchase up to 325
Ordinary Shares, constituting, immediately following the Second Closing,
approximately 20 per cent of the share capital of the Company on a fully diluted
basis (the Investment Shares) as set out in the capitalization table attached
hereto as Schedule 2; and (ii) lend the Company US$1,000,000, which funds will
be utilized by the Company in its entirety to improve and renovate the Assets
(the Loan), subject to and upon the terms of this Agreement.

 
 
It is agreed as follows:
 
 
1.  
Interpretation

 
 
1.1.  
Words and expressions used in this Agreement shall have the meanings set out in
Schedule 1, unless the context requires otherwise and/or unless otherwise
defined in this Agreement.

 
 
1.2.  
The schedules to this Agreement (each a Schedule) form part of this Agreement.

 
 
1.3.  
In this Agreement, unless the context otherwise requires:

 
 
1.3.1.  
the headings are inserted for convenience only and shall not affect the
construction of this Agreement; and

 
 
1.3.2.  
references to one gender include all genders.

 
 
2.  
Investment and Issue of Shares

 
 
2.1.  
Subject to the fulfillment or waiver of all Conditions, at the Second Closing
Date the Company shall issue and sell, and the Investor shall subscribe to and
purchase the Investment Shares subject to and upon the terms and conditions of
this Agreement.

 
 
2.2.  
Subject to the Adjustment (as such term is defined below) and the other terms
and conditions set out in this Agreement, the total price payable by the
Investor to the Company for the Investment Shares shall be up to US$1,500,000,
therefore, a price per Investment Share of up to US$4,615.38 (the Price Per
Share).

 
 
3.  
The Loan

 
 
3.1.  
Subject to the fulfillment or waiver of all Conditions, the Company shall draw
down the Loan and the Investor shall lend and transfer the Proceeds of the Loan
to the Company on the First Closing Date (the Drawdown Date).

 

 
 

--------------------------------------------------------------------------------

 

 
3.2.  
The Loan was granted and shall be used by the Company for the sole purpose of
financing the renovations and improvements to the Assets, as shall be agreed to
by the Parties from time to time (the Renovation Plan).

 
 
3.3.  
The maturity date of the Loan shall be the 10th anniversary of the First Closing
Date.

 
 
3.4.  
The Loan shall bear annual interest at the rate of LIBOR + 2.5 per cent.

 
 
3.5.  
It is hereby agreed and acknowledged by the Parties that the Loan shall be
deemed repaid in the event that: (i) the Company has invested at least an amount
of US$1,000,000 (the Renovation Amount) in the renovation and improvement of the
Assets in accordance with the Renovation Plan to the complete satisfaction of
the Investor (to be determined by the Investor in  to its sole discretion) not
later than at the expiration of a 3-year period commencing on the First Closing
Date (the Deemed Repayment Date); and (ii) the Company shall invest in the
renovation and improvement of the Assets in accordance with the Renovation Plan
at least US$200,000 from the Renovation Amount prior to 30 August 2011 (the
First Milestone Date), unless the Parties have mutually agreed in writing, from
time to time, to delay the Deemed Repayment Date and the First Milestone Date in
accordance with the progress of the Renovation Plan.

 
 
3.6.  
The Parties shall enter into a detailed agreement which will set out the terms
and conditions for the grant and repayment of the Loan prior to the Second
Closing Date.

 
 
4.  
Adjustment to the Price Per Share (the Adjustment)

 
 
4.1.  
The Price Per Share shall be adjusted (the Adjusted Price Per Share) to reflect
the actual value of the Company to be determined in accordance with the
stipulations set out below.

 
The Fairness Opinion
 
 
4.2.  
Not later than 45 days following the date of this Agreement, the Investor shall
deliver a fairness opinion (the Fairness Opinion) to be prepared by a major
accounting firm to be determined by the Investor (the Assessor) which will set
out the Company's Value as determined by the Assessor. The Company hereby
undertakes that it shall take all necessary actions at its sole cost and expense
in order to assist the Assessor to determine the Company's Value and prepare the
Fairness Opinion. The Assessor shall further confirm whether the terms and
conditions under which the Assets are being leased to the members of the Group
are in line with common market practice and against a fair market value.

 
 
4.3.  
In the event that the Investor shall not deliver the Fairness Opinion within the
timeframe set out above, other than for reasons not within its control, it shall
be deemed that the Company's Value is equal to US$4,000,000.

 

 
 

--------------------------------------------------------------------------------

 
 
Objecting Fairness Opinion
 
 
4.4.  
In the event that it shall be determined in the Fairness Opinion that the
Company's value is between US$5,500,000 and US$6,500,000, no Adjustment shall be
made to the Price Per Share and the Investor shall acquire the Investment Shares
in consideration for the payment of the Investment Amount, i.e., US$1,500,000.

 
 
4.5.  
It is agreed by the Parties that the Fairness Opinion shall be final and shall
bind the Parties in all respects, provided, however, that in the event that the
Company's Value determined in the Fairness Opinion shall be lower than
US$5,500,000, the Company shall have the right, not later than three  (3)
Business Days as of the date on which the Investor provided the Company with the
Fairness Opinion, to approach the Institute of Certified Public Accountants in
Israel to appoint an arbitrator (the Arbitrator), which will independently
determine the Company's Value.  Such determination shall be dispositive.

 
The Adjustment
 
 
4.6.  
The Adjusted Price Per Share shall be determined using the formula set out
below:

 
Adjusted Price Per Share = A/US$6,000,000 X B
 
                      Where:
 
 
A =
the Company's Value as determined in accordance with the provisions set out in
Clause 4.2; and

 
 
 B =
the Price Per Share.

 
 
4.7.  
The Adjustment Shares

 
In the event that the Adjusted Price Per Share shall be lower than the Price Per
Share, the Company shall issue to the Investor such additional number of Shares,
for no consideration other than such Shares' par value, to be determined as
follows:
 
Adjustment Shares = US$1,500,000/C - 325
 
Where C is the Adjusted Price Per Share as determined in accordance with the
provisions set out in Clause 4.6.
 
 
5.  
       Closings

 
 
5.1.  
Subject to the waiver or fulfillment of the First Closing Conditions, the first
closing shall take place at the offices of the Parties' legal counsel on 28
October 2010 or, if Clause 6.1.1 applies, on such other date as the Company or
the Investor may specify pursuant to that Clause (the First Closing Date).

 

 
 

--------------------------------------------------------------------------------

 

 


 
 
5.2.  
Subject to the waiver or fulfillment of the Second Closing Conditions the Second
Closing shall take place at the offices of the Parties' legal counsel on such
date which shall be not later than 45 days as of the First Closing Date or, if
Clause 6.1.1 applies, on such other date as the Company or the Investor may
specify pursuant to that Clause (the Second Closing Date).

 
 
Actions to be taken on Closing Dates
 
 
5.3.  
The Company shall, upon fulfillment of all obligations set out in Schedule 4,
the Conditions and covenants, and in satisfaction of its obligations under this
Agreement, issue on the First Closing Date a total of 325 Investment Shares,
amounting to approximately 20 per cent of the Company's outstanding and issued
share capital as of the First Closing Date (the Escrow Shares), to the Escrow
Agent, who will hold and release the Escrow Shares in accordance with the terms
and conditions set out in the Escrow Agreement (as defined below).

 
 
5.4.  
The Company shall, upon fulfillment of all obligations set out in Schedule 4,
the Conditions and covenants, and in satisfaction of its obligations under this
Agreement, issue the Adjustment Shares on the Second Closing Date.

 
 
5.5.  
Prior to or on each of the Closing Dates, each of the Company and the Investor
shall deliver or perform all those documents, items and actions respectively
listed in relation to that Party and applicable to the relevant Closing Date, as
set out in Schedule 4.

 
 
5.6.  
The Company shall adopt the relevant resolutions of its Board applicable to the
relevant Closing Date as set out in Schedule 5 immediately prior to the
applicable Closing.

 
 
5.7.  
The Investor shall, upon fulfillment of all applicable obligations to the
relevant Closing Date set out in Schedules 4-1 4-2, the fulfillment of the
Conditions relevant to the applicable Closing and in satisfaction of its
applicable obligations under Clause 4:

 
 
5.7.1.  
on the First Closing Date:

 
 
5.7.1.1.  
Provide the Company with the Loan of US$1,000,000 in furtherance of Claus 3
hereunder; and

 
 
5.7.1.2.  
make a payment of US$250,000 as the first payment of the Investment Amount.

 
 
5.7.2.  
on the Second Closing Date, make payment of US$1,250,000 as the second and final
payment of the Investment Amount, to be paid by electronic funds transfer to the
Company's bank account at Bank Leumi LeIsrael, Account No: ___________.

 
 
Any evidence of funds transfer made in accordance with this Clause 5.7 shall
constitute a good discharge for the Investor of its applicable obligations under
Clauses 5.7.1 or 5.7.2 and the Investor shall not be concerned to see that the
funds are applied in payment to the Company.
 

 
 

--------------------------------------------------------------------------------

 
 
6.  
Postponement of a Closing Date

 
 
6.1.  
If the Company or the Investor fails or is/are unable to perform any of
its/their obligations (Closing Obligations) set out in Schedules 4-1 and 4-2,
which are required to be performed by it/them on or before the relevant Closing
Date (as applicable) (and whichever of the Company or the Investor is the
defaulter being referred to as the Defaulting Party and the other, the
Non-Defaulting Party), the Non-Defaulting Party shall not be obliged to complete
the issue and sale or subscription and purchase of the Ordinary Shares under the
relevant Closing and may, in its absolute discretion, by written notice to the
Defaulting Party at the time of the relevant Closing Date would otherwise be due
to take place:

 
 
6.1.1.  
elect to defer the relevant Closing by not more than 30 Business Days after the
original applicable date for the relevant Closing Date to such other date as it
may specify in such notice (in which event the provisions of this Clause 6.1.1
shall apply, mutatis mutandis, if the Company or the Investor fails or is unable
to perform any of its Closing Obligations on such other date); or

 
 
6.1.2.  
elect to effect the relevant Closing on that date and: (i) specify a further
date (not being more than 30 Business Days after the original date for the
relevant Closing) on which the Defaulting Party shall be obliged to complete its
outstanding Closing Obligations; and/or (ii) waive all or some of the Closing
Obligations set out in Schedules 4-1 through 4-4 (as applicable) at its
discretion.

 
  
If any outstanding Closing Obligations have not been performed by the Defaulting
Party by the relevant Closing Date (as applicable) (or, if later, the date
specified under Clause 6.1.1), the Non-Defaulting Party may by written notice
terminate its obligations applicable to that relevant Closing.

 
 
7.  
The Escrow

 
 
7.1.  
The Escrow Shares shall, when issued, be registered in the name of the Investor
and be held in escrow by the Escrow Agent for the benefit of the Company and the
Investor in accordance with and subject to the provisions set out in this
respect in the Escrow Agreement. The Escrow Shares shall be released from escrow
against the actual payment by the Investor of the Second Closing Payment, in
accordance with the provisions set out in the Escrow Agreement and subject the
adjustment, if any.

 
 
7.2.  
For the avoidance of doubt, unless the Escrow Shares have been released from
escrow due to the Investor committing an Entitling Breach (as such term is
defined in the Escrow Agreement), all of the rights in the Escrow Shares,
including, inter alia, voting rights, right to dividends and/or any other right,
shall become vested and remain with the Investor, provided, however, that any
sums, assets, or securities, including dividends to be received in respect of
the Escrow Shares shall be held in escrow by the Escrow Agent until the Escrow
Shares are released and shall be released together with the Escrow Shares.

 

 
 

--------------------------------------------------------------------------------

 

 
8.  
Conditions Precedent

 
 
8.1.  
Each of the relevant Closings shall be conditional on the following Conditions
having been fulfilled or waived in accordance with this Agreement:

 
 
8.1.1.  
there shall not be any injunction, judgment, order, decree or ruling of any
governmental authority in effect preventing consummation of the transactions
contemplated by this Agreement; and

 
 
8.1.2.  
the Parties shall have received all authorizations, consents and approvals of
any governmental authorities and third parties (if any) necessary for the
consummation of the transactions contemplated by this Agreement.

 
 
8.2.  
In addition to the Conditions set out in Clause 8.1 above, the Closing to be
held on the First Closing Date shall be conditional on the Conditions having
been fulfilled or waived in accordance with this Agreement:

 
 
8.2.1.  
the passing of a resolution by the shareholders of the Company to: (i) approve
the terms of this Agreement and the transactions contemplated thereunder; (ii)
appoint Mr. Uri Nissani to the board of directors of the Company; (iii) amend
the Articles as set out in Schedule 6;

 
 
8.2.2.  
the passing of a resolution by the shareholders of the Company waving their
participation right;

 
 
8.2.3.  
the passing of a resolution by the board of directors of the Company approving
the terms of this Agreement and the transactions contemplated thereunder;

 
 
8.2.4.  
the passing of a resolution by the board of directors of the Investor approving
the terms of this Agreement and the transactions contemplated thereunder;

 
 
8.2.5.  
the provision by the Company to the Investor of a duly executed written
undertaking by the registered holder of any Asset not registered in the name of
the Company that the Company: (i) has the rights to be registered as the owner
of such Asset; and (ii) is the holder of all of the rights in such Asset;

 
 
8.2.6.  
the provision by the Company to the Investor of a written undertaking by the
Current Shareholders that will bear all costs and expenses incurred as a result
of the registration of any of the Asset in the name of the Company, to the
extent applicable, including, inter alia, all Taxes incurred within the
framework of the above;

 

 
 

--------------------------------------------------------------------------------

 

 


 
 
8.2.7.  
the closing of the Loan Agreement; and

 
 
8.2.8.  
the shareholders of the Company providing the written undertaking in the To Be
Agreed Form according to which they will not sale, assign and cause that the
Company shall not make any action which will result in the change of control in
the Company.

 
 
8.3.  
In addition to the Conditions set out in Clause 8.1 above, the Second Closing
shall be conditional on the following Conditions (the Second Closing Conditions)
having been fulfilled or waived in accordance with this Agreement:

 
 
8.3.1.  
the Adjustment set out under Clause 3 has been completed and the Company's Value
has become final and undisputed; and

 
 
8.3.2.  
the closing of the Escrow Agreement in the To Be Agreed Form.

 
 
9.  
 Covenants

 
 
9.1.  
During the period from the date of this Agreement to the First Closing Date, the
Company shall perform the obligations set out in Schedule 4.

 
 
9.2.  
The Company shall or cause its Subsidiaries, as applicable to:

 
 
9.2.1.  
maintain adequate insurance policies for the Assets for the entire period during
which the Assets are leased to any member of the DFNS Group;

 
 
9.2.2.  
continue the effect of the Lease Agreements for a period of 6 months following
the First Closing Date on the existing terms of such Lease Agreements,
regardless of the term of each such Lease Agreement. During such 6-month period,
the applicable Member of the DFNS Group shall have the right to terminate any
such Lease Agreement upon 3 months' advance written notice; and

 
 
9.2.3.  
grant DFNS or the DFNS Group, the right to extend any such Lease Agreement for
an additional period of 60 months (on top of the original 6 months) on the
existing terms.

 
 
9.3.  
The Company undertakes that, where any of the Assets is not registered in the
name of the Company, it will complete the registration of such Asset in its name
as soon a practically possible following the First Closing Date, provided,
however, that the registration of all Assets shall not be completed later than 1
March 2011.

 

 
 

--------------------------------------------------------------------------------

 
 
10.  
Warranties

 
10.1.  
Each Party represents and warrants to the other Party as at the date of this
Agreement its respective Warranties and acknowledges that such other Party has
entered into this Agreement in reliance upon the Warranties.

 
10.2.  
The Warranties shall be deemed to be repeated immediately before each Closing by
reference to the facts and circumstances then existing as if references in the
Warranties to the date of this Agreement were references to the date of the
applicable Closing; however, subject to each Warranty being materially true,
materially complete and not materially misleading. Notwithstanding the above,
the occurrence of a Closing shall not cause the provisions of this Clause to
derogate, reduce or set aside the Parties' right to invoke any right associated
with and/or rely on the provisions of the Warranties in their applicable form as
per the date of this Agreement, which shall exclude the qualifications set out
above with respect to the Warranties being materially true, materially complete
and not materially misleading, however shall include all relevant qualifications
applicable thereto applicable per the date hereof, as set out in relevant
Schedules in which the Warranties appear.

 
10.3.  
Each Warranty shall be construed as a separate Warranty and (save as expressly
provided to the contrary) shall not be limited or restricted by reference to or
inference from the terms of any other Warranty or any other term of this
Agreement.

 
 
11.  
Indemnification and Limitations on Claims

 
11.1.  
Subject to the Closings taking place, the Investor shall be entitled, subject to
the terms of this Agreement and the limitations set forth herein, to
indemnification from the Company for any Costs that are suffered or incurred by
the Investor and which arise directly from or as a result of: (i) any inaccuracy
in or breach of any of the Warranties made by the Company; and/or (ii) any
breach of any covenant or obligation of the Company under this Agreement.

 
11.2.  
Notwithstanding anything contained herein to the contrary, the Company shall not
be liable for any Claim:

 
 
11.2.1.  
unless it receives from the Investor written notice of the Claim, specifying in
reasonable detail the acts and circumstances upon which the asserted Claim for
indemnification is based and the individual items of the Costs claimed, on or
before the expiration of a 3 (three) year period commencing on the Second
Closing Date; and

 
 
11.2.2.  
unless the aggregate amount of the liability of the Company for all Claims under
this Agreement exceeds US$30,000 (the Basket), in which event the Investor shall
be entitled to claim the whole of the amount thereof and not merely the amount
in excess of the Basket.

 

 
 

--------------------------------------------------------------------------------

 

 
Notwithstanding anything to the contrary in this Agreement; however, subject to
Clause 11.3, the maximum aggregate liability of the Company under this Agreement
with respect to Claims, shall not exceed in any event the Investment Amount.
 
11.3.  
None of the limitations contained in Clause 11.2 shall apply to any breach of
any Warranty which (or the delay in discovery of which) is the consequence of
deliberate, fraud and/or wilful misrepresentation by the Company.

 
11.4.  
Notwithstanding anything contained herein to the contrary, the Company shall not
be liable for any Claim in the case of a Claim in respect of breach of
Warranties, if and to the extent that the fact, matter, event or circumstance
giving rise to such Claim was fairly and reasonably disclosed in writing to the
Investor.

 
11.5.  
The amount of any indemnity hereunder on account of a Claim shall be reduced by:
(a) the insurance proceeds unconditionally received by the Investor in
connection with such Claim; (b) the proceeds and/or indemnification
unconditionally received by the Investor from any third party in connection with
such Claim; and (c) the amount of Tax savings unconditionally received by the
Investor as a result of the facts or circumstances giving rise to the Company’s
liability under such Claim, (together, the Third Party Indemnification). If any
Third Party Indemnification is unconditionally received by the Investor, after
the Investor shall have been indemnified with respect thereto by the Company
under a Claim, the Investor shall promptly repay or return the Company such
amounts.

 
11.6.  
Other than in respect of deliberate, fraud or willful misrepresentation, the
indemnification provided by the Company pursuant to this Clause 11.6 and the
enforcement of such indemnification shall be the exclusive remedies available to
the Investor against the Company, in connection with any Claims under this
Agreement.

 
 
12.  
Termination of this Agreement prior to a Closing Date

 
 
If at any time before a Closing:
 
 
12.1.  
any Material Adverse Change occurs;

 
 
12.2.  
there is a breach or non-fulfillment by the Company of any of its material
obligations under this Agreement,

 
then the Investor may, by written notice given to the Company at any time before
the relevant Closing Date, terminate this Agreement, in which case no Party
shall have any claim of any nature whatsoever against the other Party under this
Agreement and all rights, liabilities and obligations of a Party under this
Agreement shall terminate, have no force and effect, save in respect of any
rights and liabilities which have accrued prior to termination of this Agreement
in accordance with the provisions of this Clause. Notwithstanding termination of
this Agreement, Clauses 16 and 20 shall remain in full force and effect and
survive termination of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

 
13.  
Entire Agreement

 
 
This Agreement and the Transaction Documents set out the entire agreement and
understanding between the Parties in respect of the transactions contemplated
under this Agreement and the Transaction Documents. This Agreement supersedes
all prior agreements, understandings or arrangements (whether oral or written)
relating to the matters set out herein, which shall cease to have any further
force or effect.
 
 
14.  
Variation

 
 
14.1.  
No variation of this Agreement shall be valid unless it is in writing and signed
by or on behalf of each of the Parties to it. The expression variation shall
include any variation, supplement, deletion or replacement however effected.

 
 
14.2.  
Unless expressly agreed, no variation shall constitute a general waiver of any
provisions of this Agreement, nor shall it affect any rights, obligations or
liabilities under or pursuant to this Agreement which have already accrued up to
the date of variation, and the rights and obligations of the Parties under or
pursuant to this Agreement shall remain in full force and effect, except and
only to the extent that they are so varied.

 
 
15.  
Assignment

 
 
15.1.  
It is acknowledged and agreed by the Company that the Investor may at any time
following the date of this Agreement transfer and novate any rights under this
Agreement to any of the Investor’s Affiliates. Accordingly, the Company agrees
that the benefit of any provision of this Agreement may be assigned (in whole or
in part) by the Investor to an Investor's Affiliate without the consent of the
Company.

 
 
15.2.  
The Investor may assign its rights under this Agreement by way of security to
any bank(s) and/or financial institution(s) lending money or making other
banking facilities available to the Investor.

 
 
16.  
Announcements

 
 
No announcement or circular in connection with the existence or the subject
matter of this Agreement and the Transaction Documents shall be made or issued
by or on behalf of the Company or the Investor without the prior written
approval of the other, (such approval not to be unreasonably withheld or
delayed). The above shall not affect any announcement or circular required by
law or the rules of any stock exchange, in case of which each Party shall
consult the other Party and any such announcement or circular required by law or
the rules of any stock exchange shall be drafted by the Parties in mutual
consent.
 

 
 

--------------------------------------------------------------------------------

 

 
 
17.  
Costs

 
 
Each of the Parties shall pay its own costs and expenses incurred in connection
with the negotiation, preparation and implementation of this Agreement and the
Transaction Documents.
 
 
18.  
Severability

 
 
If any provision of this Agreement is held to be invalid or unenforceable, then
such provision shall (so far as it is invalid or unenforceable) be given no
effect and shall be deemed not to be included in this Agreement, but without
invalidating any of the remaining provisions of this Agreement.
 
 
19.  
Further Assurance

 
 
Each Party agrees to perform (or procure the performance of) all further acts
and things, and execute and deliver (or procure the execution and delivery of)
such further documents, as may be required by law or as the other Party may
reasonably require, whether on or after a Closing, to implement and/or give
effect to this Agreement and the transactions contemplated by it or the other
Transaction Documents and for the purpose of vesting in a Party the full benefit
of the assets, rights and benefits to be transferred under this Agreement.
 
 
20.  
Representation by the law firm of Prof. Yuval Levy & Co.

 
 
As per the Parties' request and for the sake of efficiency, the Company's legal
counsel, the law firm of Prof. Yuval Levy & Co. (the Legal Counsel), has agreed
to act as legal counsel for the Parties to this Agreement, provided that each of
the Parties shall provide its written consent to such joint representation, in
accordance with the provisions set out in Rule 14 of the Rules by Israeli Bar
Rules (Professional Ethics), 5745 – 1986. Therefore, the Parties hereby agree,
acknowledge and confirm that the Legal Counsel shall be appointed
as legal counsel for all Parties to this Agreement and that Legal Counsel shall
represent all of the Parties to this Agreement in respect of this Agreement and
the Transaction Documents. The Company and the Investor further confirm their
knowledge of the fact that Legal Counsel previously provided, currently provides
and will continue to provide, legal services to the Company, to the Investor and
the to other members of the DFNS Group.
 
 
21.  
Notices

 
 
21.1.  
Any notice or other communication to be given by one Party to the other under,
or in connection with, this Agreement and/or the Transaction Documents shall be
in writing and signed by or on behalf of the Party giving it. It shall be served
by sending it by fax to the number set out in Clause 21.2, or e-mail to the
address set out in Clause 21.2, or delivering it by hand, or sending it by
pre-paid recorded delivery, special delivery or registered post, to the address
set out in Clause 21.2 and in each case marked for the attention of the relevant
Party set out in Clause 21.2 (or as otherwise notified from time to time in
accordance with the provisions of this Clause 16). Any notice so served by hand,
fax, e-mail or post shall be deemed to have been duly given:

 

 
 

--------------------------------------------------------------------------------

 

 
21.1.1.  
in the case of delivery by hand, when delivered;

 
 
21.1.2.  
in the case of fax, at the time of transmission;

 
 
21.1.3.  
in the case of prepaid recorded delivery, special delivery or registered post,
at 10am on the third Business Day following the date of posting; and

 
 
21.1.4.  
in the case of e-mail, at the time of transmission,

 
 
provided that in each case where delivery by hand, fax or e-mail occurs after
6pm on a Business Day or on a day which is not a Business Day, service shall be
deemed to occur at 10:00 am on the next following Business Day.
 
References to time in this Clause are to local time in the country of the
addressee.

 
 
 
21.2.  
The addresses and fax numbers of the parties for the purpose of Clause 21.1 are
as follows:

 
 
The Company
 
 
Address: 36 Shderot Hatzionot Ashkelon, Israel
 
 
E-mail: __________
 
 
Fax: _______
 
 
For the attention of: Gil Fostbinder
 
 
With a copy to:
 
 
With a copy to: Prof. Yuval Levy & Co.
 
 
Address: Address: 8 Nes Ziona Street, Tel Aviv, Israel
 
 
E-mail: aklinemintz@yuvalaw.co.il
 
 
Fax: 03-5164185
 
 
For the attention of: Ayal Klinemintz
 

 
 

--------------------------------------------------------------------------------

 

 
 
The Investor
 
 
Address: 12 Hamefalsim St., Petach Tikva, Israel
 
 
E-mail: uri@dfns-group.com
 
 
Fax: 03-7168484
 
 
For the attention of: Uri Nissani
 
 
With a copy to: Prof. Yuval Levy & Co.
 
 
Address: Address: 8 Nes Ziona Street, Tel Aviv, Israel
 
 
E-mail: aklinemintz@yuvalaw.co.il
 
 
Fax: 03-5164185
 
 
For the attention of: Ayal Klinemintz
 

 
 

--------------------------------------------------------------------------------

 

 
22.  
Waivers, Rights and Remedies

 
 
22.1.  
No failure or delay by a Party in exercising any right or remedy provided by law
under or pursuant to this Agreement shall impair such right or remedy or operate
or be construed as a waiver or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
shall preclude any other or further exercise of it or the exercise of any other
right or remedy.

 
 
22.2.  
The rights and remedies of a Party under or pursuant to this Agreement are
cumulative, may be exercised as often as such Party considers appropriate and
are in addition to its rights and remedies under general law.

 
 
22.3.  
The rights and remedies of a Party under this Agreement shall not be affected,
and a Party's liabilities under this Agreement, shall not be released,
discharged or impaired, by: (i) a Closing; or (ii) any event or matter
whatsoever, other than a specific and duly authorised written waiver or release
by a Party.

 
 
23.  
Payments

 
 
Any payment to be made pursuant to this Agreement by the Investor shall be made
in US dollar on the due date for payment.
 
 
24.  
Tax Withholding

 
 
The provisions of Schedule 7 shall apply in respect of withholding from any
payment payable pursuant to this Agreement by the Investor.
 
 
25.  
Governing Law

 
 
This Agreement and the relationship between the Parties shall be governed by,
and interpreted in accordance with the law of the State of Israel. Each of the
Parties agrees that the courts of Tel-Aviv, Israel are to have exclusive
jurisdiction to settle any disputes which may arise in connection with the
creation, validity, effect, interpretation or performance of, or the legal
relationships established by, this Agreement or otherwise arising in connection
with this Agreement, and for such purposes irrevocably submit to the
jurisdiction of the Israeli courts.
 

 
 

--------------------------------------------------------------------------------

 

 
As witness this Agreement has been signed on behalf of the Parties the day and
year first before written.
 
Mayotex Ltd.:
 
Mayo-Ben Investments and Development Ltd.:
By:_________________
 
By: ______________________
Name:_______________
 
Name: ____________________
Title: _________________
 
Title: ____________________

 


 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1
 
 
INTERPRETATION
 
 
In this Agreement the following expressions shall have the following meanings:
 
 
Accounts means the audited balance sheet of the Company as at the Accounts Date
and the audited profit and loss account of the Company in respect of the
financial year ended on the Accounts Date, together with any notes, reports,
statements or documents included in or annexed to them;
 
 
Accounts Date means 31 December of the financial year preceding a Closing Date
Affiliate means in relation to any Party, any subsidiary undertaking or parent
undertaking of that Party and any subsidiary undertaking of any such parent
undertaking, in each case from time to time;
 
 
Agreed Form means, in relation to a document, the form of that document which
has been initialed on the date of this Agreement for the purpose of
identification by or on behalf of the Company and the Investor and/or attached
as a Schedule to this Agreement;
 
 
Business Day means a day (excluding Fridays, Saturdays and Sundays) on which
banks generally are open in Tel Aviv for the transaction of normal banking
business;
 
Cash means, in relation to each Group member, the aggregate of its cash in hand
including, inter alia, cash credited to any bank account of such member, but,
for the avoidance of doubt, excluding any Intra-Group Receivables (and any
interest thereon); Note: this term will appear in the Schedules Claim means any
claim for breach of an obligation and/or an undertaking under this Agreement;
 
 
Closing means completion and consummation of transactions under this Agreement;
 
 
Closing Date means the date on which a Closing is effected;
 
 
Conditions means the conditions to the applicable Closing set out in Clause 8;
 
 
Convertible Loan Agreement means the convertible loan agreement in the To Be
Agreed Form to be entered into by the Parties;
 
 
Costs means obligations, liabilities, losses, damages, costs (including
reasonable legal costs) and expenses (including taxation), actions, proceedings,
claims and demands, in each case of any nature whatsoever;
 
 
DFNS Group means Defense Industries International, Inc. and each of its
subsidiaries from time to time;     
 
 
Disengagement Law means Disengagement Plan Law, 5765 – 2005;
 
 
Encumbrances means any interest, claim or equity of any person of any nature
whatsoever (including any right to acquire, option or right of pre-emption or
conversion) or any mortgage, charge, pledge, lien, assignment, hypothecation,
security interest, title retention, any other third party right or any other
security agreement or arrangement, or any agreement to create any of the above;
 

 
 

--------------------------------------------------------------------------------

 

 
Escrow Agent means Prof. Yuval Levy & Co. Trusts, of 8 Nes Ziona Street, Tel
Aviv Israel;
 
 
Escrow Agreement means the escrow agreement in the to be Agreed Form to be
entered into by the Parties;
 
 
Exchange Rate means with respect to a particular currency for a particular day,
the rate of exchange for that currency into US dollar last published by the Bank
of Israel prior to or on that particular date;
 
 
Financial year shall be a calendar year;
 
 
Fully Diluted Basis means the issued and outstanding share capital of the
Company and any securities of the Company which may be issued under: any warrant
instrument, option agreement and/or scheme, any convertible loan agreement or
instrument and/or any agreement or instrument of any nature whatsoever granting
any party the right to acquire, subscribe for and/or be issued with securities
of the Company;
 
 
Material Adverse Change means any event, circumstance, effect, occurrence or
state of affairs or any combination thereof (whether existing or occurring on or
before the date of this Agreement or arising or occurring afterwards) which is,
or is reasonably likely to be, materially adverse to the business, operations,
assets, liabilities (including contingent liabilities), position (financial,
trading or otherwise) and/or profits of the Company;
 
 
Properties means the properties owned and/or leased by the Company, particulars
of which are set out in Schedule 8;
 
 
security interest means any security interest of any nature whatsoever
including, without limitation, any mortgage, charge, pledge, lien, assignment by
way of security or other encumbrance; Note: this term will appear in the
Schedules
 
 
Tax or Taxation means all forms of taxation, duties, levies, imposts and social
security charges, including, without limitation, corporate income tax,
withholding tax, national social security contributions and employee social
security contributions, value added tax, customs, capital gains tax, and other
legal transaction taxes, dividend withholding tax, real estate taxes, municipal
taxes and duties, environmental taxes and duties and any other type of taxes or
duties in any relevant jurisdiction; together with any interest, penalties,
fines relating thereto, due, payable, levied, imposed upon or claimed to be owed
in any relevant jurisdiction; Note: this term will appear in the Schedules
 
 
Transaction Documents means this Agreement, the Escrow Agreement and the Loan
Agreement.
 


 

